                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                    June 29, 2021
                        SOUTHERN DISTRICT OF TEXAS                                      Nathan Ochsner, Clerk

                              HOUSTON DIVISION

IN RE: AHSHA FONTENOT BEY AIKIA                     §
DIVINE MINISTER AHSHA SANTE FONTENOT                §        MISC. ACTION No. 4: l 9-mc-2232
                                                    §

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION


       Having reviewed the Magistrate Judge's Memorandum and Recommendation dated June 11,
2021 and no objections having been filed thereto, the Court is of the opinion that said Memorandum
and Recommendation should be adopted by this Court.
       It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court and this case is DISMISSED without prejudice.


       SIGNED at Houston, Texas this      ,;J..'f-f/...   day of June, 2021.




                                                                   SIM LAKE
                                              SENIOR UNITED STATES DISTRICT JUDGE
